Title: Circular Letter to Printers, 20 December 1803 (Abstract)
From: Madison, James
To: 


20 December 1803, Department of State. “Being desirous of continuing your Gazette as a medium of promulgating the laws of the present Congress within the State of  you will find enclosed copies of the first laws passed by them. The compensation like that of the last will be at the rate of 50 Cents p. page of the Octavo edition of the laws printed at the seat of Government a specimen of which was sent you in my last. You will be pleased to inform me without delay of your determination to accept or decline the reappointment. If you accept you will commence the printing as soon as possible and during its continuance, as heretofore, forward your paper to this office free of expense as part of the Contract.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   Blank left in letterbook.




   
   Letter not identified, but see Circular Letter to Newspaper Publishers, 19 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:412).


